


Exhibit 10.31

 

LEASE

 

BETWEEN

 

BOSTON WHARF CO.

 

Landlord

 

AND

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

Tenant

 

44 Farnsworth Street

Boston, Massachusetts

 

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE

 

AGREEMENT OF LEASE made as of the 10 day of March, 1995, by and between BOSTON
WHARF CO., a Massachusetts general partnership (hereinafter referred to as
“Landlord”) and INVESTMENT TECHNOLOGY GROUP, INC., a Delaware corporation
(hereinafter referred to as “Tenant”).

 

WITNESSETH:

 

Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
entire ninth (9th) floor, as shown on Exhibit A attached hereto and made a part
hereof (hereinafter referred to as the “Premises” or the “Demised Premises”)
contained in the building known and numbered as 44 Farnsworth Street, Boston,
Suffolk County, Massachusetts (hereinafter referred to as the “Building”).

 

1.             REFERENCE DATA

 

Each reference in this Lease to any of the terms and titles contained in this
Article shall be deemed and construed to incorporate the data stated following
that term or title in this Article.

 

1)

Additional Rent:

 

Sums or other charges payable by Tenant to Landlord under this Lease, other than
Yearly Fixed Rent.

 

 

 

 

2)

Broker:

 

Thompson, Doyle & Company, Inc. and The Codman Company, Inc.

 

 

 

 

3)

Business Day:

 

All days except Saturdays, Sundays, days defined as “legal holidays” for the
entire state under the laws of the Commonwealth of Massachusetts, and such other
days as Tenant presently or in the future recognizes as holidays for Tenant’s
general staff.

 

 

 

 

4)

Land:

 

The parcel of land on which the Building is situated.

 

 

 

 

5)

Landlord’s Address:

 

253 Summer Street

Boston, Massachusetts  02210

 

 

 

 

6)

Landlord’s Architect:

 

Any licensed architect designated by Landlord.

 

 

 

 

7)

Landlord’s Construction Contribution:

 

As defined in Secton 4.1.

 

--------------------------------------------------------------------------------


 

8)

Landlord’s Additional Allowance:

 

As defined in Section 4.1.

 

 

 

 

9)

Lease Year:

 

A twelve (12) month period beginning on the Term Commencement Date and each
succeeding twelve (12) month period during the Term of this Lease, except that
if the Term Commencement Date shall be other than the first day of a calendar
month, the first Lease Year shall include the partial calendar month in which
the Term Commencement Date occurs as well as the succeeding twelve (12) full
calendar months.

 

 

 

 

10)

Mortgage:

 

A mortgage, deed of trust, trust indenture, or other security instrument of
record creating an interest in or affecting title to the Property or any part
thereof or interest therein, and any and all renewals, modifications,
consolidations or extensions of any such instrument.

 

 

 

 

11)

Mortgagee:

 

The holder of any Mortgage.

 

 

 

 

12)

Property:

 

The Land and Building.

 

 

 

 

13)

Rent:

 

Yearly Fixed Rent and Additional Rent.

 

 

 

 

14)

Rentable Area:

 

10,588 square feet.

 

 

 

 

15)

Tenant’s Address:

 

900 Third Avenue, New York, New York 10022

 

 

 

 

16)

Term Commencement Date:

 

As defined in Section 3.2.

 

 

 

 

17)

Term of this Lease:

 

As defined in Section 3.1.

 

 

 

 

18)

Termination Date:

 

As defined in Section 3.1.

 

 

 

 

19)

Use of Demised Premises:

 

General office purposes

 

2

--------------------------------------------------------------------------------


 

20)          Yearly Fixed Rent:

 

With respect to the

 

 

 

following Lease Years:

 

Yearly Fixed Rent shall be:

 

First through Third

 

$

201,172.08

 

Fourth and Fifth

 

$

227,642.04

 

Sixth through Tenth

 

$

248,818.08

 

 

2.             DESCRIPTION OF DEMISED PREMISES

 

2.1   Demised Premises.  The Demised Premises are that portion of the Building
as described above (as the same may from time to time be constituted after
changes therein, additions thereto and eliminations therefrom pursuant to rights
of Landlord hereinafter expressly reserved in Articles 8 and 18 and
Section 15.2).

 

2.2   Appurtenant Rights.  Tenant shall have, as appurtenant to the Demised
Premises, rights to use in common with others entitled thereto, those common
roadways, walkways, elevators, hallways and stairways necessary for access to
that portion of the Building occupied by the Demised Premises.

 

2.3   Reservations.  All the perimeter walls of the Demised Premises except the
inner surfaces thereof, any space in or adjacent to the Demised Premises used
for servicing other portions of the Building exclusively or in common with the
Demised Premises, including without limitation (where applicable) shafts,
stacks, pipes, conduits, wires and appurtenant fixtures, fan rooms, ducts,
electric or other utilities, sinks or other Building facilities, and the use
thereof, as well as the right of access through the Demised Premises for the
purpose of operation, maintenance, decoration and repair, are expressly reserved
to Landlord.

 

3.             TERM OF LEASE

 

3.1   Term.  The Term of this Lease is ten (10) years (or until such Term shall
sooner cease or expire) commencing on the Term Commencement Date and ending on
the day immediately prior to the tenth (10th) anniversary thereof, except that
if the Term Commencement Date is other than the first day of a calendar month,
the Term of this Lease shall end on the last day of the calendar month in which
said tenth (10th) anniversary occurs. The date on which the Term of this Lease
is scheduled to expire is hereinafter referred to as the “Termination Date”.

 

3.2   Term Commencement Date.  The Term Commencement Date shall be the earlier
of (a) the date on which Tenant undertakes Use of the Demised Premises or any
part thereof for the purpose set forth in Article 1, or (b) April 15, 1995.

 

3.3   Option to Extend.  So long as this Lease remains in full force and effect
without any default by Tenant beyond the

 

3

--------------------------------------------------------------------------------


 

applicable grace period, Tenant may extend the Term of this Lease for five
(5) years by giving notice of such election to Landlord at least twelve (12)
months prior to the originally-scheduled Termination Date.  Such extension shall
be on the same terms and conditions set forth herein, subject to the provisions
of Section 6.1, except that Tenant shall have no further option to extend said
Term.

 

4.             CONDITION OF DEMISED PREMISES

 

4.1   Tenant’s Work.  Tenant shall accept the Demised Premises “as is” on the
date hereof and Landlord shall have no obligation whatsoever to prepare the
Demised Premises for occupancy by Tenant.  Any such work performed by Tenant
shall be subject to the provisions of this Lease, including without limitation
Articles 10 and 11.  Landlord shall pay to Tenant, upon written request from
time to time (but not more frequently than monthly) and pro rata as such work
progresses, an amount equal to the cost thereof not in excess of $317,640
(hereinafter referred to as “Landlord’s Construction Contribution”).  Any unused
balance of Landlord’s Contribution plus an additional allowance in the amount of
$21,176 (hereinafter referred to as “Landlord’s Additional Allowance”) may be
applied to any other costs (including without limitation architectural,
engineering, space planning and moving expenses) incurred by Tenant in
relocating its business operations to the Demised Premises.  The disbursement of
any portion of Landlord’s Construction Contribution or Landlord’s Additional
Allowance shall be made within fifteen (15) days following the receipt by
Landlord of invoices, receipts and other documentation evidencing to Landlord’s
reasonable satisfaction the costs on account of which such disbursement has been
requested, as well as releases and waivers of any mechanic’s and other liens for
any labor or materials furnished as part of such work.  Any portion of
Landlord’s Construction Contribution or Landlord’s Additional Allowance not paid
within fifteen (15) days from the date when due in accordance with the foregoing
provisions shall bear interest thereafter at a rate equal to one percent in
excess of the so-called “prime rate” charged from time to time by the First
National Bank of Boston, and may be deducted from installments of Yearly Fixed
Rent next becoming due hereunder.

 

4.2   Entry by Tenant; Interference With Construction. Tenant may enter the
Demised Premises prior to the Term Commencement Date to undertake such work as
is to be performed by Tenant pursuant to this Lease in order to prepare the
Demised Premises for Tenant’s occupancy.  Such entry shall be deemed to be
pursuant to a license from Landlord to Tenant and shall be at the risk of
Tenant.  In no event shall Tenant interfere with any construction work being
performed by or on behalf of Landlord in or around the Building; without
limiting the generality of the foregoing, Tenant shall comply with all
instructions issued by Landlord’s contractors relative to the moving of Tenant’s
equipment and other property into the Demised Premises and shall pay any fees or
costs imposed in connection therewith.

 

4

--------------------------------------------------------------------------------


 

5.            USE OF PREMISES

 

5.1   Permitted Use.  Tenant shall during the Term of this Lease occupy and use
the Demised Premises for the permitted Use set forth in Article 1 and for no
other purpose.  Service and utility areas (whether or not a part of the Demised
Premises) shall be used only for the particular purpose for which they are
designated.

 

5.2   Prohibited Uses.  Tenant shall not use, or suffer or permit the use of, or
suffer or permit anything to be done in or anything to be brought into or kept
in, the Demised Premises or any part thereof (i) which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease, (ii) for
any unlawful purposes or in any unlawful manner, or (iii) which, in the
reasonable judgment of Landlord shall in any way (a) impair or tend to impair
the appearance or reputation of the Building, (b) impair or interfere with or
tend to impair or interfere with any of the Building services or the proper and
economic heating, cleaning, air conditioning or other servicing of the Building
or with the use of any of the other areas of the Building, or (c) occasion
discomfort, inconvenience or annoyance to any of the other tenants or occupants
of the Building, whether through the transmission of noise or odors or
otherwise.  Without limiting the generality of the foregoing, no food shall be
prepared or served for consumption by the general public on or about the Demised
Premises; no intoxicating liquors or alcoholic beverages shall be sold or
otherwise served for consumption by the general public on or about the Demised
Premises; no lottery tickets (even where the sale of such tickets is not
illegal) shall be sold and no gambling, betting or wagering shall otherwise be
permitted on or about the Demised Premises; no machinery shall be operated in
the Demised Premises if such operation involves vibratory motion of any kind
perceptible outside the Demised Premises; no loitering shall be permitted on or
about the Demised Premises; and no loading or unloading of supplies or other
material to or from the Demised Premises shall be permitted on the Land except
at times and in locations to be designated by Landlord.  The Demised Premises
shall be maintained in a sanitary condition, and kept free of rodents and
vermin. All trash and rubbish shall be suitably stored in the Demised Premises
or other locations designated by Landlord from time to time.

 

5.3   Licenses and Permits.  If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business, and if the
failure to secure such license or permit would in any way affect Landlord,
Tenant, at Tenant’s expense, shall duly procure and thereafter maintain such
license or permit and submit the same to inspection by Landlord.  Tenant, at
Tenant’s expense, shall at all times comply with the terms and conditions of
each such license or permit.

 

5

--------------------------------------------------------------------------------


 

6.             RENT

 

6.1   Yearly Fixed Rent.  Tenant shall pay to Landlord, without any set-off or
deduction (except as otherwise expressly provided herein), at Landlord’s office,
or to such other person or at such other place as Landlord may designate by
notice to Tenant, the Yearly Fixed Rent set forth in Article 1, provided however
that, if Tenant duly exercises its option pursuant to Section 3.3 to extend the
Term hereof, the Yearly Fixed Rent shall be increased effective as of the
commencement of such extension period to reflect 95% of the fair market rental
value of the Demised Premises for the balance of the Term of this Lease, taking
into account (among other relevant criteria) rents charged for comparable office
building space and Tenant’s obligations to pay Additional Rent and all other
provisions of this Lease.  In no event shall said fair market rental value take
into account any improvements made by Tenant to the Demised Premises (except to
the extent funded by Landlord’s Construction Contribution), nor the fact that
Landlord has no obligation to refurbish or renovate the Demised Premises at any
time prior to or during such extension period.  Said fair market rental value
shall be as determined in a notice given by Landlord to Tenant at least six
(6) months prior to the commencement of such extension period, provided however
that if Tenant notifies Landlord of its objection to said determination within
ten (10) days after the giving of such notice by Landlord, and if Landlord and
Tenant cannot mutually agree upon the same within seventy-five (75) days
following receipt of Tenant’s objection, then in such event said fair market
rental value shall be determined by appraisers, one to be chosen by Landlord,
one to be chosen by Tenant, and a third to be selected by the two first chosen. 
All appraisers chosen or selected hereunder shall be independent of the parties,
shall have received the M.A.I. (Member, Appraisal Institute) designation from
the American Institute of Real Estate Appraisers and shall have had at least
five (5) years of experience in appraising office space in the downtown section
of the City of Boston.  The unanimous written decision of the first two chosen,
without selection and participation of a third appraiser, or otherwise the
written decision of a majority of three appraisers chosen and selected as
aforesaid, shall be conclusive and binding upon Landlord and Tenant.  Landlord
and Tenant shall each notify the other of its chosen appraiser within ten
(10) days following expiration of the aforesaid seventy-five (75) day period
and, unless such two appraisers shall have reached a unanimous decision within
thirty (30) days after having been chosen, they shall within a further ten
(10) days elect a third appraiser and notify Landlord and Tenant thereof.  Each
party shall bear the expense of the appraiser chosen by such party pursuant to
this Section, and the parties shall equally share the expense of the third
appraiser (if any).  If either party fails to notify the other of its chosen
appraiser within thirty (30) days following expiration of the aforesaid
seventy-five (75) day period, the other party’s determination of the Yearly
Fixed Rent for such extension period shall be binding and conclusive for
purposes hereof, and no further appraisal proceedings shall be required.

 

6

--------------------------------------------------------------------------------


 

If the Yearly Fixed Rent for such extension period shall not have been
determined prior to the commencement thereof, Tenant shall continue to pay
Yearly Fixed Rent at the rate most recently in effect, subject to retroactive
adjustment once the Yearly Fixed Rent for such period has in fact been
determined.  In no event shall the foregoing provision be construed so as to
result in any reduction in the Yearly Fixed Rent payable by Tenant below
$248,818.08.  Yearly Fixed Rent shall be paid in equal monthly installments in
advance on or before the first Business Day of each calendar month during the
Term of this Lease and shall be apportioned for any fraction of a month in which
Yearly Fixed Rent first becomes payable or in which the last day of the Term of
this Lease may fall.

 

6.2   Taxes.  Tenant shall pay to Landlord as Additional Rent a proportionate
share (as defined in Section 6.4) of all real estate taxes (including without
limitation all betterment assessments, all fire service availability fees and
similar charges for customary governmental services, all other charges in lieu
of such taxes and any tax on any fixture installed in the Building, even if
taxed as personal property) imposed against the Building and the Land, in excess
of $230,685 (or, if higher, the amount of such taxes payable with respect to the
calendar year ending December 31, 1995), pro-rated with respect to any portion
of a fiscal year in which the Term of this Lease begins or ends. Such payments
shall be due and payable in installments corresponding to those in which such
taxes are payable by Landlord, and within twenty (20) days after Tenant shall
have received a copy of the relevant tax bills.  If Landlord shall receive any
refund of real estate taxes of which Tenant has paid a portion pursuant to this
Section, then, out of any balance remaining after deducting Landlord’s
reasonable expenses incurred in obtaining such refund, Landlord shall pay to
Tenant the same proportionate share of said balance, prorated as set forth
above. Tenant shall, if as and when demanded by Landlord and with each monthly
installment of Yearly Fixed Rent, make tax fund payments to Landlord.  “Tax fund
payments” refer to such payments as Landlord shall determine to be sufficient to
provide in the aggregate a fund adequate to pay, when they become due and
payable, all payments required from Tenant under this Section. In the event that
said tax fund payments are so demanded, and if the aggregate of said tax fund
payments is not adequate to pay Tenant’s share of such taxes, Tenant shall pay
to Landlord the amount by which such aggregate is less than the amount of said
share, such payment to be due and payable at the time set forth above.  Any
surplus tax fund payments shall be accounted for to Tenant after payment by
Landlord of the taxes on account of which they were made, and may be credited by
Landlord against future Rent payments or promptly refunded to Tenant at
Landlord’s option.

 

6.3   Operating Expenses.  Tenant shall pay to Landlord as Additional Rent a
proportionate share (as defined in Section 6.4) of all annual costs and expenses
incurred by Landlord in the operation and maintenance of the Building and the
Land in excess

 

7

--------------------------------------------------------------------------------


 

of $369,096 (or, if higher, the amount of such costs and expenses incurred with
respect to the calendar year ending December 31, 1995), including, without
limiting the generality of the foregoing, all such costs and expenses in
connection with (1) insurance, sprinkler service, license fees, security, trash
and rubbish removal, janitorial service, landscaping, and snow removal,
(2) wages, salaries, management fees not in excess of those generally paid by
the owners of comparable properties to unaffiliated third parties, employee
benefits, payroll taxes, administrative and auditing expenses, and equipment and
materials for the operation, management and maintenance of the Property, (3) any
capital expenditure (amortized, with interest, in accordance with
generally-accepted accounting principles on a so-called “useful life” basis)
made by Landlord for the purpose of reducing other operating expenses or
complying with any governmental requirement imposed after the date of this
Lease, (4) the furnishing of heat, air conditioning, water and other utilities,
(5) the operation and servicing of any computer system installed to regulate
Building equipment, (6) the furnishing of the repairs and services referred to
in Section 7.4, excluding expenditures incurred prior to the first anniversary
of the Term Commencement Date on account of any such repair to the roof
(including the existing skylight), structural components or common systems of
the Building, (7) a reasonable reserve account and (8) unless operating expenses
for a particular year include management fees, a supervisory and overhead fee
which shall be in an amount equal to ten percent (10%) of all other such costs
and expenses (the foregoing being hereinafter referred to as “operating
expenses”).  Notwithstanding the foregoing, operating expenses shall not include
the cost of any special work or service (including without limitation the
furnishing of electricity for the operation of air conditioning equipment)
provided to a particular tenant, unless likewise provided to Tenant hereunder. 
If, during any portion of a fiscal year for which operating expenses are being
computed pursuant to this Section, less than the entire rentable area of the
Building is occupied or Landlord is not supplying all occupants with the same
services being supplied hereunder, such costs and expenses shall be reasonably
extrapolated in order to take into account the costs and expenses which would
have been incurred had the entire rentable area of the Building been occupied
and had such services been supplied to all occupants.  As soon as Tenant’s share
of operating expenses with respect to any fiscal year established from time to
time by Landlord can be determined, the same will be certified by Landlord to
Tenant and will become payable to Landlord within thirty (30) days following
such certification, subject to proration with respect to any portion of a fiscal
year in which the Term of this Lease begins or ends or in the event that
Landlord designates a different fiscal year.  Tenant shall, if as and when
demanded by Landlord and with each monthly installment of Yearly Fixed Rent,
make operating fund payments to Landlord.  “Operating fund payments” refer to
such payments as Landlord shall determine to be sufficient to provide in the
aggregate a fund adequate to pay, when they become due and payable, all payments
required from Tenant under this Section.

 

8

--------------------------------------------------------------------------------


 

In the event that operating fund payments are so demanded, and if the aggregate
of said operating fund payments is not adequate to pay Tenant’s share of
operating expenses, Tenant shall pay to Landlord the amount by which such
aggregate is less than the amount of said share, such payment to be due and
payable at the time set forth above.  Any surplus operating fund payments shall
be accounted for to Tenant after such surplus has been determined, and may be
credited by Landlord against future Rent payments or promptly refunded to Tenant
at Landlord’s option. Tenant may, at its expense and following reasonable
advance notice to Landlord, inspect Landlord’s books and records relative to the
computation of operating expenses and operating fund payments hereunder.  In the
event that Current Operating Expenses exceed Prior Operating Expenses by more
than the Threshold Amount, Tenant may, by notice given to Landlord no later than
sixty (60) days following Landlord’s certification of such Current Operating
Expenses pursuant to this Section, request a reduction of Tenant’s proportionate
share thereof.  If Landlord does not allow such reduction in an amount
satisfactory to Tenant within sixty (60) days following such notice, either
party may, within thirty (30) days following said sixty (60) day period, refer
the matter to arbitration in accordance with the Commercial Arbitration
Rules then in effect of the American Arbitration Association by a single
arbitrator in Boston, Massachusetts, who shall, within thirty (30) days after
his or her appointment, determine whether such Current Operating Expenses are
unreasonable, taking into account costs and expenditures incurred for operating
comparable office buildings.  A judgment upon the award rendered by such
arbitrator may be entered in any court of competent jurisdiction.  All direct
and reasonable costs of such arbitration, including the expense of the
arbitrator but excluding any compensation paid to attorneys, agents, employees
or witnesses of either party, shall be shared equally by Landlord and Tenant. 
Any award to Tenant as a result of such arbitration shall be no greater than
Tenant’s proportionate share of the amount by which Current Operating Expenses
exceed the sum of Prior Operating Expenses and the Threshold Amount.  Landlord
shall pay interest to Tenant on such award, at a rate equal to two percent (2%)
in excess of the prime commercial lending rate from time to time established by
The First National Bank of Boston, for the period from the date when Tenant paid
the amount in question to Landlord until the date when said amount was refunded
by Landlord in accordance with such award.  As used herein, the following terms
shall be defined as hereinafter set forth:

 

(a)   “Current Operating Expenses” shall mean operating expenses incurred with
respect to 1996 or any subsequent calendar year (hereinafter referred to as the
“Current Year”);

 

(b)   “Prior Operating Expenses” shall mean operating expenses incurred with
respect to the calendar year immediately preceding the

 

9

--------------------------------------------------------------------------------


 

Current Year, provided however that Prior Operating Expenses shall in no event
be less than $369,096;

 

(c)   “Threshold Amount” shall mean the amount calculated by multiplying Prior
Operating Expenses times a percentage equal to two percent (2%) plus the
percentage increase in the Price Index during the course of the Current Year;
and

 

(d)   “Price Index” shall mean the Consumer Price Index for All Urban Consumers,
Boston, Mass., All Items (1982-84 = 100), as published by the Bureau of Labor
Statistics of the United States Department of Labor or, if the publication of
said Index shall be discontinued, any similar statistical index which is
designated by Landlord and may be used for the purpose of measuring the cost of
living in the Boston urban area.

 

6.4   Tenant’s Proportionate Share.  Tenant’s proportionate share of taxes and
operating expenses pursuant to Sections 6.2 and 6.3 shall be computed according
to the ratio (i.e., 11.475%) between the Rentable Area of the Demised Premises
(as defined in Article 1) and the total rentable area of all space in the
Building (agreed to be 92,274 square feet).  Computations of rentable area other
than in the Demised Premises shall be made by Landlord’s Architect, whose good
faith determination shall be conclusive and binding on Tenant.

 

6.5   Payment to Mortgagee.  Landlord reserves the right to provide in any
Mortgage given by it of the Property that some or all rents, issues, and profits
and all other amounts of every kind payable to the Landlord under this Lease
shall be paid directly to the Mortgagee for Landlord’s account and Tenant
covenants and agrees that it will, after receipt by it of notice from Landlord
designating such Mortgagee to whom payments are to be made by Tenant, pay such
amounts thereafter becoming due directly to such Mortgagee until excused
therefrom by notice from such Mortgagee.

 

7.            UTILITIES AND LANDLORD’S SERVICES

 

7.1   Electricity.  Tenant shall purchase the electrical energy that Tenant
requires for operation of the lighting fixtures, appliances and equipment
(including without limitation all air conditioning equipment) servicing the
Demised Premises. The costs of initially installing any required meter shall be
paid by Landlord, but Tenant shall keep said meter and installation equipment in
good working order and repair. Landlord shall not be liable in any way to Tenant
for any failure or defect in the supply or character of electrical energy
furnished to the Demised Premises by reason of any requirement,

 

10

--------------------------------------------------------------------------------


 

act or omission of the public utility serving the Building with electricity
unless due to the act or omission of Landlord. Tenant’s use of electrical energy
in the Demised Premises shall not at any time exceed the capacity (agreed to be
16.5 watts per square foot) of any of the electrical conductors and equipment in
or otherwise serving the Demised Premises.  In order to insure that such
capacity is not exceeded and to avert possible adverse effect upon the Building
electrical services Tenant shall give notice to Landlord and obtain Landlord’s
prior written consent whenever Tenant shall connect to the Building electrical
distribution system any fixtures, appliances or equipment other than lamps,
typewriters and similar small machines.  Any additional feeders or risers to
supply Tenant’s electrical requirements in addition to those originally
installed and all other equipment proper and necessary in connection with such
feeders or risers, shall be installed by Tenant at the sole cost and expense of
Tenant, provided that such additional feeders and risers are permissible under
applicable laws and insurance regulations and the installation of such feeders
or risers has been approved in writing by Landlord in advance thereof and will
not cause permanent damage or injury to the Building or cause or create a
dangerous condition or unreasonably interfere with other tenants of the
Building.  Tenant agrees that it will not make any alteration or material
addition to the electrical equipment and/or appliances in the Demised Premises
without the prior written consent of Landlord in each instance first obtained,
which consent will not be unreasonably withheld and will promptly advise
Landlord of any alteration or addition to such electrical equipment and/or
appliances.  Tenant, at Tenant’s expense, shall purchase, install and replace
all light fixtures, bulbs, tubes, lamps, lenses, globes, ballasts and switches
used in the Demised Premises.

 

7.2   Water Charges.  Landlord shall furnish hot and cold water for ordinary
cleaning, toilet, kitchen, lavatory and drinking purposes to the extent required
to service facilities approved by Landlord pursuant to Article 10.  If Tenant
requires, uses or consumes water for any purpose other than for such purposes,
Landlord may (i) assess a reasonable charge for the additional water so used or
consumed by Tenant or (ii) install a water meter and thereby measure Tenant’s
water consumption for all purposes.  In the latter event, Tenant shall pay the
cost of the meter and the cost of installing any equipment required in
connection therewith, and shall keep said meter and installation equipment in
good working order and repair, and shall pay for water consumed, as shown on
said meter, together with the sewer charge based on said meter charges, as and
when bills are rendered.

 

7.3   Heat and Air Conditioning.

 

(a)   Landlord shall, through the equipment of the Building, furnish to and
distribute in the Demised Premises heat as normal seasonal changes may require
on Business Days from 8:00 a.m. to 6:00 p.m. and on Saturdays (excluding
holidays) from 8:00

 

11

--------------------------------------------------------------------------------


 

a.m. until Noon when reasonably required for the comfortable occupancy of all
portions of the Demised Premises by Tenant. Tenant agrees to cooperate fully
with Landlord with regard to and abide by all regulations and requirements which
Landlord may prescribe for the proper functioning and protection of the heating
system.

 

(b)   Landlord’s only obligation under this Lease with respect to the air
conditioning of the Demised Premises is to maintain, repair and (when necessary)
replace the Building equipment servicing the Demised Premises and to furnish
chilled water therefor.  The distribution of air conditioning within the Demised
Premises utilizes, as part of said equipment, handlers which are operated
electrically at Tenant’s expense pursuant to Section 7.1.

 

(c)   Landlord will, upon reasonable advance written notice from Tenant of its
requirements, furnish additional heat or air conditioning service to the Demised
Premises on days and at times other than as provided in this Article.  Tenant
will pay to Landlord a reasonable charge (which shall be standard for all
Building tenants and is currently calculated at an hourly rate per floor of
$25.00 in the case of heat and $30.00 in the case of air conditioning) for any
such additional heat or air conditioning service required by Tenant.

 

7.4   Repairs and Other Services.  Except as otherwise provided in Articles 16
and 18, and subject to Tenant’s obligations in Article 12 and elsewhere in this
Lease, Landlord shall (a) keep and maintain the roof (including the existing
skylight), exterior walls, structural floor slabs and columns of the Building in
good condition and repair, reasonable use and wear excepted, and maintain in
good and workable condition the vertical buss ducts referenced in Section 27.9
as well as the common sanitary, electrical, heating, air conditioning and other
systems of the Building, (b) provide cleaning services according to the cleaning
standards set forth in Exhibit B attached hereto and made a part hereof,
(c) keep all roadways, walkways and parking areas on the Property clean and
remove all snow and ice therefrom, (d) replace windows whenever broken other
than as a result of the act, omission, fault, negligence or misconduct of Tenant
or Tenant’s agents, contractors, employees or invitees, (e) employ a guard to be
stationed at the main entrance of the Building from 4:30 p.m. until Midnight on
Business Days and (f) arrange for the extermination of vermin in the common
areas of the Building.  In addition, Landlord shall complete the ongoing
installation of a card system to regulate access to the main entrance and
elevators of the Building no later than April 15, 1995 (in the case of said main
entrance) and February 28, 1995 (in the case of said elevators).

 

7.5   Interruption or Curtailment of Services.  Landlord reserves the right
temporarily to interrupt, curtail, stop or suspend the furnishing of services
and the operation of any Building system, when necessary by reason of accident
or

 

12

--------------------------------------------------------------------------------


 

emergency, or of repairs, alterations, replacements or improvements in the
reasonable judgment of Landlord desirable or necessary to be made, or of
difficulty or inability in securing supplies or labor, or of strikes, or of any
other cause beyond the reasonable control of Landlord, whether such other cause
be similar or dissimilar to those hereinabove specifically mentioned, until said
cause has been removed.  Landlord shall have no responsibility or liability for
any such interruption, curtailment, stoppage, or suspension of services or
systems, except that Landlord shall exercise reasonable diligence to eliminate
the cause of same.

 

8.             CHANGES OR ALTERATIONS BY LANDLORD

 

Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor or otherwise
affecting Tenant’s obligations under this Lease, but subject to the applicable
provisions of Section 15.2, to make such changes, alterations, additions,
improvements, repairs or replacements in or to the Building (provided however
that Landlord may not materially alter the approved layout of the Demised
Premises) and the fixtures and equipment thereof, as well as in or to the street
entrances, halls, passages, elevators, and stairways thereof, as it may deem
necessary or desirable, and to change the arrangement and/or location of
entrances or passageways, doors and doorways, and corridors, elevators, stairs,
toilets, or other public parts of the Building, provided, however, that there be
no unreasonable obstruction of the right of access to, or unreasonable
interference with the use and enjoyment of, the Demised Premises by Tenant,
except that Landlord shall not (except in case of emergency) be obligated to
employ labor at so-called “over-time” or other premium pay rates.  Nothing
contained in this Article shall be deemed to relieve Tenant of any duty,
obligation or liability which Tenant may have with respect to making or causing
to be made any repair, replacement or improvement or complying with any law,
order or requirement of any governmental or other authority.  Landlord reserves
the right to from time to time change the address of the Building,  in which
case Landlord shall reimburse all reasonable costs incurred by Tenant as a
result of such change in order to replace stationery, business cards and the
like and to notify clients of such change.

 

9.             FIXTURES, EQUIPMENT AND IMPROVEMENTS - REMOVAL BY TENANT

 

All fixtures, equipment, improvements and appurtenances attached to or built
into the Demised Premises prior to or during the Term, whether by Landlord at
its expense or at the expense of Tenant (either or both) or by Tenant shall be
and remain part of the Demised Premises and shall not be removed by Tenant at
the end of the Term unless otherwise expressly provided in this Lease.  Where
not built into the Demised Premises, and if furnished and installed by and at
the sole expense of Tenant, all

 

13

--------------------------------------------------------------------------------


 

removable electric fixtures, air conditioning, drinking or tap water facilities,
furniture, filing cabinets or trade fixtures or business equipment (hereinafter
referred to as “Tenant’s Removable Property”) shall not be deemed to be included
in such fixtures, equipment, improvements and appurtenances and may be, and upon
the request of Landlord will be, removed by Tenant upon the condition that such
removal shall not materially damage the Demised Premises or the Building and
that the cost of repairing any damage to the Demised Premises or the Building
arising from such removal shall be paid by Tenant, provided, however, that any
of such items toward which Landlord shall have granted any allowance or credit
to Tenant shall be deemed not to have been furnished and installed in the
Demised Premises by or at the sole expense of Tenant.

 

10.           ALTERATIONS AND IMPROVEMENTS BY TENANT

 

Tenant shall make no alterations, decorations, installations, removals,
additions or improvements in or to the Demised Premises without Landlord’s prior
written consent and then only by contractors approved by Landlord (including
without limitation those contractors identified in Exhibit D attached hereto and
made a part hereof).  No installations or other such work shall be undertaken or
begun by Tenant until Landlord has approved written plans and specifications
therefor; and no amendments or additions to such plans and specifications shall
be made without prior written consent of Landlord.  Any such alterations,
decorations, installations, removals, additions and improvements shall be done
at the sole expense of Tenant and at such times and in such manner as Landlord
may from time to time reasonably designate.  Any consent or approval required
under this Article shall not be unreasonably withheld or delayed in the case of
any proposed work of a non-structural nature which does not affect the common
areas or facilities of the Property. Pursuant to the foregoing provisions, but
subject to the receipt of reasonably acceptable engineering data, Landlord
hereby consents to the work described in the plans and specifications referenced
in Exhibit E attached hereto and made a part hereof (hereinafter referred to as
“Tenant’s Initial Work”).  If Tenant shall make any alterations, decorations,
installations, removals, additions or improvements, then Landlord may elect, at
the time of consenting thereto, to require Tenant at the expiration of this
Lease to restore the Demised Premises to substantially the same condition as
existed at the Term Commencement Date. Landlord acknowledges that Landlord has
not made such election with respect to any portion of Tenant’s Initial Work
other than Tenant’s Removable Property.

 

11.           TENANT’S CONTRACTORS – MECHANICS’ AND OTHER LIENS – STANDARD OF
TENANT’S PERFORMANCE – COMPLIANCE WITH LAWS

 

Whenever Tenant shall make any alterations, decorations, installations,
removals, additions or improvements or do any other work in or to the Demised
Premises, Tenant will strictly observe the following covenants and agreements:

 

14

--------------------------------------------------------------------------------

 

(a)   In no event shall any material or equipment be incorporated in or added to
the Demised Premises in connection with any such alteration, decoration,
installation, addition or improvement which is subject to any lien, charge,
mortgage or other encumbrance of any kind whatsoever or is subject to any
security interest or any form of title retention agreement.  Any mechanic’s lien
filed against the Demised Premises or the Building for work claimed to have been
done for, or materials claimed to have been furnished to Tenant shall be
discharged by Tenant within ten (10) days after notice thereof, at the expense
of Tenant, by filing the bond required by law or otherwise.  If Tenant fails so
to discharge any lien, Landlord may do so at Tenant’s expense and Tenant shall
reimburse Landlord for any expense or cost incurred by Landlord in so doing
within fifteen (15) days after rendition of a bill therefor.

 

(b)   All installations or work done by Tenant under this or any other
Article of this Lease shall be at its own expense (unless expressly otherwise
provided) and shall at all times comply with (i) laws, rules, orders and
regulations of governmental authorities having jurisdiction thereof;
(ii) orders, rules and regulations of any Board of Fire Underwriters, or any
other body hereafter constituted exercising similar functions, and governing
insurance rating bureaus; and (iii) plans and specifications prepared by and at
the expense of Tenant theretofore submitted to Landlord for its prior written
approval in accordance with the provisions of Article 10.

 

(c)   Tenant shall procure all necessary permits before undertaking any work in
the Demised Premises; do all such work in a good and workmanlike manner,
employing materials of good quality and complying with all governmental
requirements, and defend, save harmless, exonerate and indemnify Landlord from
all injury, loss or damage to any person or property occasioned by or growing
out of such work.

 

12.           REPAIRS AND SECURITY BY TENANT

 

Subject to Landlord’s repair obligations hereunder, Tenant shall keep or cause
to be kept all and singular the Demised Premises in good repair, order and
condition, damage by fire or other casualty excepted.  Without limiting the
generality of the foregoing, Tenant shall replace all windows and other glass,
whenever broken as a result of the act, omission, fault, negligence or
misconduct of Tenant or Tenant’s agents, contractors, employees or invitees,
with glass of the same quality.

 

Tenant shall make, as and when needed as a result of misuse by, or neglect or
improper conduct (including without limitation the placement of any equipment
exceeding the floor load or causing vibrations perceptible outside the Demised
Premises) of Tenant or Tenant’s servants, employees, agents, invitees or
licensees or otherwise, all repairs in and about the Demised Premises necessary
to preserve them in such repair, order and

 

15

--------------------------------------------------------------------------------


 

condition.

 

13.          INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

13.1 Insurance.  Tenant shall procure, keep in force and pay for
(a) Comprehensive Public Liability Insurance indemnifying Landlord, any managing
agent designated by Landlord, Tenant and (whenever Landlord shall so request)
any Mortgagee against all claims and demands for injury to or death of persons
or damage to property which may be claimed to have occurred upon the Demised
Premises in the amounts which shall at the time Tenant and/or its contractors
enter the Demised Premises in accordance with Article 4 of this Lease be not
less than One Hundred Thousand Dollars ($100,000) for property damage and Two
Million Dollars ($2,000,000) for injury or death of one person or more than one
person in a single accident, and from time to time thereafter shall be not less
than such higher amounts, if procurable, as may be reasonably required by
Landlord and are customarily carried by responsible office tenants in the
Greater Boston area (provided however that Landlord may not require any such
increase more than once during any thirty-six (36) month period) and
(b) so-called contents and improvements insurance adequately insuring all
property belonging to or removable by Tenant and situated in the Demised
Premises.

 

13.2 Certificates of Insurance.  Such insurance shall be effected with insurers
authorized to do business in Massachusetts under valid and enforceable policies,
and such policies shall name Landlord and Tenant and any additional parties
designated by Landlord pursuant to Section 13.1 as the insureds, as their
respective interests appear.  Such insurance shall provide that it shall not be
cancelled without at least ten (10) days’ prior written notice to each insured
named therein.  Prior to entry by Tenant and/or its contractors into the Demised
Premises in accordance with Article 4 of this Lease, and thereafter not less
than fifteen (15) days prior to the expiration date of each expiring policy,
original copies of the policies provided for in Section 13.1 issued by the
respective insurers, or certificates of such policies setting forth in full the
provisions thereof and issued by such insurers together with evidence
satisfactory to Landlord of the payment of all premiums for such policies, shall
be delivered by Tenant to Landlord and certificates as aforesaid of such
policies shall upon request of Landlord be delivered by Tenant to any additional
parties designated by Landlord pursuant to Section 13.1 as the insureds.

 

13.3 General.  Tenant will save Landlord harmless, and will exonerate and
indemnify Landlord, from and against any and all claims, liabilities or
penalties asserted by or on behalf of any person, firm, corporation or public
authority:

 

(a)   On account of or based upon any injury to person, or loss of or damage to
property sustained or occurring on the Demised Premises on account of or based
upon the act, omission, fault, negligence or misconduct of any person whomsoever
(other

 

16

--------------------------------------------------------------------------------


 

than Landlord or its agents, contractors or employees);

 

(b)   On account of or based upon any injury to person or loss of or damage to
property, sustained or occurring elsewhere (other than on the Demised Premises)
in or about the Building (and, in particular, without limiting the generality
of. the foregoing on or about the elevators, stairways, public corridors,
sidewalks or other appurtenances and facilities used in connection with the
Building or Demised Premises) arising out of the use or occupancy of the
Building or Demised Premises by Tenant, or any person claiming by, through or
under Tenant;

 

(c)   On account of or based upon (including moneys due on account of) any work
or thing whatsoever done (other than by Landlord or its contractors, or agents
or employees of either) in the Demised Premises; and

 

(d)   On account of or resulting from the failure of Tenant to perform and
discharge any of its covenants and obligations under this Lease;

 

and, in respect of any of the foregoing items (a) - (d), from and against all
costs, expenses (including without limitation reasonable attorneys’ fees), and
liabilities incurred in or in connection with any such claim, or any action or
proceeding brought thereon; and in case any action or proceeding be brought
against Landlord by reason of any such claim, Tenant upon notice from Landlord
shall at Tenant’s expense resist or defend such action or proceeding and employ
counsel therefor reasonably satisfactory to Landlord, it being agreed that such
counsel as may act for insurance underwriters of Tenant engaged in such defense
shall be deemed satisfactory.

 

13.4 Property of Tenant.  In addition to and not in limitation of the foregoing,
and subject only to the provisions of applicable law, Tenant covenants and
agrees that all merchandise, furniture, fixtures and property of every kind,
nature and description which may be in or upon the Demised Premises or the
Building or the Land during the Term of this Lease shall be at the sole risk and
hazard of Tenant, and that if the whole or any part thereof shall be damaged,
destroyed, stolen or removed from any cause or reason whatsoever other than the
negligence or misconduct of Landlord or its agents, contractors or employees, no
part of said damage or loss shall be charged to, or borne by Landlord.

 

13.5 Bursting of Pipes, etc.  Landlord shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, electrical disturbance, water, rain or snow or leaks
from any part of the Building or from the pipes, appliances or plumbing works or
from the roof, street or sub-surface or from any other place or caused by any
other cause of whatever nature, unless caused by or due to the negligence of
Landlord, its agents, contractors or employees, and then only after (i) notice
to

 

17

--------------------------------------------------------------------------------


 

Landlord of the condition claimed to constitute negligence and (ii) the
expiration of a reasonable time after such notice has been received by Landlord
without such condition having been cured or corrected; nor shall Landlord or its
agents be liable for any such damage caused by other tenants or persons in the
Building or caused by operations in construction of any private, public or
quasi-public work; nor shall Landlord be liable (subject only to its repair
obligations hereunder) for any latent defect in the Demised Premises or in the
Building.

 

13.6 Landlord’s Liability Insurance.  Landlord shall keep in force liability
insurance for its own benefit without any obligation to include Tenant as a
named or additional insured party and without in any way limiting Tenant’s
obligations pursuant to Section 13.1.  Any insurance maintained by Tenant
pursuant to said Section shall be primary and non-contributing with respect to
any policies carried by Landlord.

 

14.           ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

 

Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred (whether voluntarily or by
operation of law), and that neither the Demised Premises, nor any part thereof,
will be encumbered in any manner by reason of any act or omission on the part of
Tenant, or used or occupied, or permitted to be used or occupied, or utilized
for any reason whatsoever, by anyone other than Tenant, or for any use or
purpose other than as stated in Article 1, or be sublet, without the prior
written consent of Landlord in every case.  Such consent shall not, in the case
of a proposed subletting, be unreasonably withheld or delayed.

 

In connection with any request by Tenant for such consent, Tenant shall submit
to Landlord, in writing, a statement containing all of the terms and provisions
upon which the proposed transaction is to occur.  If the rent received by Tenant
on account of a proposed assignment or sublease requiring such consent exceeds
the Yearly Fixed Rent and Additional Rent, allocated to the space subject to the
assignment or sublease in the proportion of the area of such space to the area
of the entire Demised Premises, plus actual out-of-pocket expenses incurred by
Tenant in connection therewith, including brokerage commissions, marketing
expenses and the cost of preparing such space for occupancy, Tenant shall pay to
Landlord one hundred (100) percent of such excess, as received by Tenant.
Notwithstanding the foregoing provisions of this paragraph and except as
otherwise hereinafter set forth, in the event Tenant proposes to assign this
Lease or enter into a sublease such that all or substantially all of the Demised
Premises will have been sublet, Landlord, at Landlord’s option, may give to
Tenant, within thirty (30) days after the submission by Tenant to Landlord of
such proposal, a notice terminating this Lease on the date (referred to as the
“Earlier Termination Date”) immediately

 

18

--------------------------------------------------------------------------------


 

prior to the effective date of the proposed assignment or the proposed
commencement date of the term of the proposed subletting, as set forth in such
proposal, and, in the event such notice is given, this Lease and the Term shall
come to an end and expire on the Earlier Termination Date with the same effect
as if it were the date originally fixed in this Lease for the end of the Term of
this Lease, and the Rent shall be apportioned as of said Earlier Termination
Date and any prepaid portion of Rent for any period after such date shall be
refunded by Landlord to Tenant.

 

The failure by Landlord to exercise its option under this Article with respect
to any assignment or subletting shall not be deemed a waiver of such option with
respect to any extension of such sublease or any subsequent assignment or
subletting.  Tenant shall reimburse Landlord promptly, as Additional Rent, for
reasonable legal and other expense incurred by Landlord in connection with any
request by Tenant for any consent required under the provisions of this Article.

 

Notwithstanding the foregoing, Tenant may, following notice to Landlord but
without the requirement of obtaining Landlord’s consent or affording Landlord an
opportunity to terminate this Lease, and so long as Tenant is not in default
beyond the applicable grace or cure period at the time of such notice or at any
time thereafter until the effective date of the assignment or the commencement
date of the term of the subletting (as the case may be), assign this Lease or
sublease all or any portion of the Demised Premises to any entity which is a
parent, subsidiary or affiliate of Tenant or assign this Lease to any entity
with which Tenant may merge or consolidate or which results from any such merger
or consolidation or to which Tenant may sell all or substantially all of its
assets as a going concern (such entity with which Tenant may merge or
consolidate or which results from any such merger or consolidation or to which
Tenant may sell all or substantially all of its assets as aforesaid being
hereinafter referred to as a “Successor”), provided however that, forthwith upon
any assignment allowed pursuant to this paragraph, Tenant shall deliver to
Landlord an agreement in form and substance reasonably satisfactory to Landlord
which contains an appropriate covenant of assumption by such assignee, and
provided further that in the case of any such assignment to a Successor, such
Successor shall have financial resources and a general business reputation
comparable to those of Tenant as of the time of such assignment.

 

The listing of any name other than that of Tenant, whether on the doors of the
Demised Premises or on the Building directory, or otherwise, shall not operate
to vest any right or interest in this Lease or in the Demised Premises or be
deemed to be the written consent of Landlord mentioned in this Article, it being
expressly understood that any such listing is a privilege extended by Landlord
revocable at will by written notice to Tenant.

 

19

--------------------------------------------------------------------------------


 

If this Lease be assigned, or if the Demised Premises or any part thereof be
sublet or occupied by anybody other than Tenant, Landlord may at any time and
from time to time following any default by Tenant hereunder beyond the
applicable grace period, collect rent and other charges from the assignee,
subtenant or occupant, and apply the net amount collected to the Rent and other
charges herein reserved, but no such collection shall be deemed a waiver of this
covenant, or the acceptance of the assignee, subtenant or occupant as a tenant,
or a release of Tenant from the further performance by Tenant of covenants on
the part of Tenant herein contained.  The consent by Landlord to an assignment
or subletting or occupancy shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Landlord to any further
assignment or subletting or occupancy.

 

15.           MISCELLANEOUS COVENANTS

 

15.1 Rules and Regulations.  Tenant and Tenant’s servants, employees, agents,
visitors and licensees will faithfully observe such Rules and Regulations as are
attached hereto as Exhibit C and made a part hereof or as Landlord hereafter at
any time or from time to time may make and may communicate in writing to Tenant
and which in the reasonable judgment of Landlord shall be necessary for the
reputation, safety, care or appearance of the Property, or the preservation of
good order therein, or the operation or maintenance of the Property, or the
equipment thereof, or the comfort of tenants or others in the Building,
provided, however, that in the case of any conflict between the provisions of
this Lease and any such Rules and Regulations, the provisions of this Lease
shall control.  Such Rules and Regulations shall be applied in a
non-discriminatory manner so as to be generally applicable to other tenants of
the Building whose permitted business activities are comparable to those of
Tenant hereunder, provided however that nothing contained in this Lease shall be
construed to impose upon Landlord any duty or obligation to enforce such
Rules and Regulations or the terms, covenants or conditions in any other lease
as against any other tenant and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors, invitees or licensees.  Notwithstanding any conflicting provisions of
Exhibit C or any other Rules and Regulations, Tenant be entitled within the
Demised Premises to make use of microwave ovens and other food preparation
equipment not requiring exterior venting.

 

15.2 Access to Premises – Shoring.  Tenant shall: (i) permit Landlord to erect,
use and maintain pipes, ducts and conduits in and through the Demised Premises,
provided the same do not materially reduce the floor area or materially
adversely affect the appearance thereof and are concealed wherever practicable
below floors, above finished ceilings or beyond finished walls; (ii) permit the
Landlord and any Mortgagee to have free and unrestricted access to and to enter
upon the Demised Premises at all reasonable hours upon prior oral or

 

20

--------------------------------------------------------------------------------


 

written notice (except in case of emergency) for the purposes of inspection or
of making repairs, replacements or improvements in or to the Demised Premises or
the Building or equipment (including, without limitation, sanitary, electrical,
heating, air conditioning or other systems) or of complying with all laws,
orders and requirements of governmental or other authority or of exercising any
right reserved to Landlord by this Lease (including the right during the
progress of any such repairs, replacements or improvements or while performing
work and furnishing materials in connection with compliance with any such laws,
orders or requirements to take upon or through, or to keep and store within, the
Demised Premises all necessary materials, tools and equipment); and (iii) permit
Landlord, at reasonable times upon prior oral or written notice, to show the
Demised Premises during ordinary business hours to any Mortgagee, prospective
purchaser of any interest of Landlord in the Property, prospective Mortgagee, or
prospective assignee of any Mortgage, and during the period of twelve months
next preceding the Termination Date to any person contemplating the leasing of
the Demised Premises or any part thereof.  If Tenant shall not be personally
present to open and permit any entry into the Demised Premises at any time when
for any reason an entry therein shall be necessary or permissible following
notice (to the extent hereinabove required), Landlord or Landlord’s agents must
nevertheless be able to gain such entry by contacting a responsible
representative of Tenant, whose name, address and telephone number shall be
furnished by Tenant, or (at Landlord’s election) by using keys to the Demised
Premises in Landlord’s possession.  Locks serving the Demised Premises shall not
be altered or replaced, nor shall new locks be added by Tenant without the prior
written consent of Landlord in every case (which consent shall not be
unreasonably withheld or delayed). Provided that Landlord shall (except in case
of emergency) incur no additional expense thereby, Landlord shall exercise its
rights of access to the Demised Premises permitted under any of the terms and
provisions of this Lease (including Landlord’s right to keep and store
materials, tools and equipment therein as hereinabove set forth) in such manner
as to minimize to the extent practicable interference with Tenant’s use and
occupation of the Demised Premises.  If an excavation shall be made upon land
adjacent to the Demised Premises or shall be authorized to be made, Tenant shall
afford, to the person causing or authorized to cause such excavation (subject to
the same provisions applicable hereunder in the case of work to be performed by
Landlord), license to enter upon the Demised Premises for the purpose of doing
such work as said person shall deem necessary to preserve the Building from
injury or damage and to support the same by proper foundations without any claim
for damage or indemnity against Landlord, or diminution or abatement of Rent.

 

15.3 Accidents to Sanitary and other Systems.  Tenant shall give to Landlord
prompt notice of any fire or accident in the Demised Premises or in the Building
and of any damage to, or defective condition in, any part or appurtenance of the
Building’s systems located in, or passing through, the Demised

 

21

--------------------------------------------------------------------------------


 

Premises.

 

15.4 Signs, Blinds and Drapes.  Tenant shall not place any signs on the exterior
of the Building or on or in any window, public corridor or door visible from the
exterior of the Demised Premises.  Landlord shall include Tenant’s name
(together with the names of up to seven (7) authorized subtenants and/or
individuals having offices in the Demised Premises) in any standard Building
directory maintained by Landlord and shall affix, or permit Tenant to affix,
signage outside the main entryway of the Demised Premises identifying Tenant as
an occupant thereof, provided however that the exact size, design and location
of any such sign shall be subject to Landlord’s prior approval.  No blinds may
be put on or in any window nor may any Building drapes or blinds be removed by
Tenant.  Tenant may hang its own drapes, provided that they shall not, without
the prior written approval of Landlord, in any way interfere with any Building
drapery or blinds or be visible from the exterior of the Building.

 

15.5 Estoppel Certificate.  Tenant shall at any time and from time to time upon
not less than ten (10) days’ prior notice by Landlord to Tenant, execute,
acknowledge and deliver to Landlord a statement in writing certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), and the dates to which Rent has been paid in advance, if
any, and stating whether or not to the best knowledge of the signer of such
certificate Landlord is in default in performance of any covenant, agreement,
term, provisions or condition contained in this Lease and, if so, specifying
each such default of which the signer may have knowledge, it being intended that
any such statement delivered pursuant hereto may be relied upon by any
prospective purchaser of any interest of Landlord in the Property, any Mortgagee
or prospective Mortgagee, any prospective assignee of any Mortgage, or any other
party reasonably designated by Landlord.

 

15.6 Prohibited Items.  Tenant shall not bring or permit to be brought or kept
in or on the Demised Premises or elsewhere in the Building any hazardous,
inflammable, combustible or explosive fluid, material, chemical or substance
(except such as are related to Tenant’s use of the Demised Premises, provided
that the same are stored and handled in a proper fashion consistent with
applicable legal standards).

 

15.7 Requirements of Law – Fines and Penalties.  Tenant at its sole expense
shall comply with all laws, rules, orders and regulations of Federal, State,
County and Municipal Authorities and with any direction of any public officer or
officers, pursuant to law, which shall impose any duty upon Landlord or Tenant
with respect to and arising out of Tenant’s use or occupancy of the Demised
Premises, provided however that Landlord shall be responsible for compliance
therewith to the extent necessary to allow the continued use of the Demised
Premises for

 

22

--------------------------------------------------------------------------------


 

general office purposes.  In particular, Tenant shall be responsible for
compliance with requirements imposed by the Americans with Disabilities Act
relative to the layout of the Demised Premises and any work performed by Tenant
therein, including without limitation all such requirements applicable to
removing barriers, furnishing auxiliary aids and insuring that, whenever
alterations are made, the affected portions of the Demised Premises are readily
accessible to and usable by individuals with disabilities.  Notwithstanding the
foregoing, Landlord shall be responsible for compliance with any requirements
imposed by said Act relative to the entryways, elevators and other common areas
of the Property.  If Tenant receives notice of any violation of law, ordinance,
order or regulation applicable to the Demised Premises, it shall give prompt
notice thereof to Landlord.

 

15.8 Tenant’s Acts – Effect on Insurance.  Tenant shall not do or permit to be
done any act or thing upon the Demised Premises or elsewhere in the Building
which will invalidate or be in conflict with any insurance policies covering the
Building and the fixtures and property therein and shall not do, or permit to be
done, any act or thing upon the Demised Premises which shall subject Landlord to
any liability or responsibility for injury to any person or persons or to
property by reason of any business or operation being conducted on the Demised
Premises or for any other reason.  Tenant at its own expense shall comply with
all rules, orders, regulations or requirements of the Board of Fire Underwriters
or any other similar body having jurisdiction, and shall not (i) do, or permit
anything to be done, in or upon the Demised Premises, or bring or keep anything
therein, except as now or hereafter permitted by the Fire Department, Board of
Underwriters, Fire Insurance Rating Organization, or other authority having
jurisdiction, and then only in such quantity and manner of storage as will not
increase the rate for any insurance applicable to the Building, or (ii) use the
Demised Premises in a manner which shall increase such insurance rates on the
Building or on property located therein, over that applicable when Tenant first
took occupancy of the Demised Premises hereunder (unless Tenant pays such
increase).  If by reason of failure of Tenant to comply with the provisions
hereof the insurance rate applicable to any policy of insurance shall at any
time thereafter be higher than it otherwise would be, then Tenant shall
reimburse Landlord for that part of any insurance premiums thereafter paid by
Landlord, which shall have been charged because of such failure by Tenant. 
Landlord acknowledges that the installation and use of a generator in accordance
with Section 27.9 will not violate the provisions of this Section or require
Tenant to pay any increased insurance premiums hereunder.

 

15.9 Miscellaneous.  Tenant shall not suffer or permit the Demised Premises or
any fixtures, equipment or utilities therein or serving the same, to be
overloaded, damaged or defaced.

 

23

--------------------------------------------------------------------------------


 

16.           DAMAGE BY FIRE, ETC.

 

Landlord shall keep in force casualty insurance with respect to the Building in
an amount approximately equal to the full replacement cost thereof.  Such
insurance shall afford protection against fire and the other perils customarily
covered by a so-called “all risk” policy.

 

In the event of loss of, or damage to, the Demised Premises or the Building by
fire or other casualty, the rights and obligations of the parties hereto shall
be as follows:

 

(a)   If the Demised Premises, or any part thereof, shall be damaged by fire or
other casualty, Tenant shall give prompt notice thereof to Landlord, and
Landlord, upon receiving such notice, shall proceed promptly and with due
diligence, subject to unavoidable delays, to repair, or cause to be repaired,
such damage.  If the Demised Premises or any part thereof shall be rendered
untenantable by reason of such damage, whether to the Demised Premises or to the
Building, Yearly Fixed Rent and Additional Rent payable pursuant to Sections 6.2
and 6.3 shall proportionately abate for the period from the date of such damage
to the date when such damage shall have been repaired.

 

(b)   If, as a result of fire or other casualty, the whole or a substantial
portion of the Building or the Demised Premises is rendered untenantable,
Landlord, within ninety (90) days from the date of such fire or casualty, may
terminate this Lease by notice to Tenant, specifying a date not less than twenty
(20) nor more than forty (40) days after the giving of such notice on which the
Term of this Lease shall terminate.  If Landlord does not so elect to terminate
this Lease, then Landlord shall proceed with diligence to repair the damage to
the Demised Premises and all facilities serving the same, if any, which shall
have occurred, and the Yearly Fixed Rent and Additional Rent payable pursuant to
Sections 6.2 and 6.3 shall meanwhile proportionately abate, all as provided in
Paragraph (a) of this Section.  However, if such damage is not repaired and the
Demised Premises restored to substantially the same condition as they were prior
to such damage within six (6) months from the date of such damage, Tenant within
thirty (30) days from the expiration of such six (6) month period or from the
expiration of any extension thereof by reason of unavoidable delays as
hereinafter provided, may terminate this Lease by notice to Landlord, specifying
a date not more than sixty (60) days after the giving of such notice on which
the Term of this Lease shall terminate. The period within which the required
repairs may be accomplished shall be extended by the number of days, not to
exceed ninety (90) days, lost as a result of unavoidable delays, which term
shall be defined to include all delays referred to in Article 24.

 

(c)   If the Demised Premises shall be rendered untenantable by fire or other
casualty during the last year of the Term of this Lease, either party may
terminate this Lease effective as of the date of such fire or other casualty
upon

 

24

--------------------------------------------------------------------------------


 

notice to the other given within thirty (30) days after such fire or other
casualty.

 

(d)   Landlord shall not be required to repair or replace any of Tenant’s
business machinery, equipment, cabinet work, furniture, personal property or
other installations made by Tenant (all of which shall, however, be restored by
Tenant within a reasonable time after Landlord shall have completed any repair
or restoration required under the terms of this Article), and no damages,
compensation or claim shall be payable by Landlord for inconvenience, loss of
business or annoyance arising from any repair or restoration of any portion of
the Demised Premises or of the Building.  Any insurance proceeds received by
Tenant in connection with such loss or damage shall be applied by Tenant to such
repair or restoration to the extent reasonably necessary to accomplish the same.

 

(e)   The provisions of this Article shall be considered an express agreement
governing any instance of damage or destruction of the Building or the Demised
Premises by fire or other casualty, and any law now or hereafter in force
providing for such a contingency in the absence of express agreement shall have
no application.

 

(f)    In the event of any termination of this Lease pursuant to this Article,
the Term of this Lease shall expire as of the effective termination date as
fully and completely as if such date were the date herein originally scheduled
as the Termination Date.

 

(g)   Landlord’s Architect’s certificate, given in good faith, shall be deemed
conclusive of the statements therein contained and binding upon Tenant with
respect to the performance and completion of any repair or restoration work
undertaken by Landlord pursuant to this Article or Article 18.

 

17.           WAIVER OF SUBROGATION

 

In any case in which Tenant shall be obligated under any provision of this Lease
to pay to Landlord any loss, cost, damage, liability, or expense suffered or
incurred by Landlord, Landlord shall allow to Tenant as an offset against the
amount thereof (i) the net proceeds of any insurance collected by Landlord for
or on account of such loss, cost, damage, liability or expense, provided that
the allowance of such offset does not invalidate or prejudice the policy or
policies under which such proceeds were payable and (ii) if such loss, cost,
damage, liability or expense shall have been caused by a peril against which
Landlord has agreed to procure insurance coverage under the terms of this Lease,
the amount of such insurance coverage, if not actually procured by Landlord.

 

In any case in which Landlord shall be obligated under any provision of this
Lease to pay to Tenant any loss, cost, damage, liability or expense suffered or
incurred by Tenant, Tenant shall

 

25

--------------------------------------------------------------------------------


 

allow to Landlord as an offset against the amount thereof (i) the net proceeds
of any insurance collected by Tenant for or on account of such loss, cost,
damage, liability, or expense, provided that the allowance of such offset does
not invalidate the policy or policies under which such proceeds were payable and
(ii) if such loss, cost, damage, liability or expense shall have been caused by
a peril against which Tenant has agreed to procure insurance coverage under the
terms of this Lease, the amount of such insurance coverage, if not actually
procured by Tenant.

 

The parties hereto shall each endeavor to procure an appropriate clause in, or
endorsement on, any fire or extended coverage insurance policy covering the
Demised Premises and the Building and personal property, fixtures and equipment
located thereon or therein, pursuant to which the insurance companies waive
subrogation or consent to a waiver of right of recovery, and having obtained
such clauses and/or endorsements of waiver of subrogation or consent to a waiver
of right of recovery each party hereby agrees that it will not make any claim
against or seek to recover from the other for any loss or damage to its property
or the property of others resulting from fire or other perils covered by such
fire and extended coverage insurance; provided, however, that the release,
discharge, exoneration and covenant not to sue herein contained shall be limited
by the terms and provisions of the waiver of subrogation clauses and/or
endorsements or clauses and/or endorsements consenting to a waiver of right of
recovery and shall be co-extensive therewith. If either party may obtain such
clause or endorsement only upon payment of an additional premium, such party
shall promptly so advise the other party and shall be under no obligation to
obtain such clause or endorsement unless such other party pays the premium.

 

18.           CONDEMNATION – EMINENT DOMAIN

 

In the event that the whole or any part of the Building shall be taken or
appropriated by eminent domain or shall be condemned for any public or
quasi-public use, or (by virtue of any such taking, appropriation or
condemnation) shall suffer any damage (direct, indirect or consequential) for
which Landlord or Tenant shall be entitled to compensation then (and in any such
event) this Lease and the Term hereof may be terminated at the election of
Landlord by a notice in writing of its election so to terminate which shall be
given by the Landlord to Tenant within sixty (60) days following the date on
which Landlord shall have received notice of such taking, appropriation or
condemnation. In the event that a substantial part of the Demised Premises or of
the means of access thereto within the perimeter of the Property shall be so
taken, appropriated or condemned, then (and in any such event) this Lease and
the Term hereof may be terminated at the election of Tenant by a notice in
writing of its election so to terminate which shall be given by Tenant to
Landlord within sixty (60) days following the date on which Tenant shall have
received notice of such taking, appropriation or condemnation.

 

26

--------------------------------------------------------------------------------

 

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the Term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the Demised
Premises or shall be deprived of a substantial part of the means of access
thereto, provided, however, that Landlord may in Landlord’s notice elect to
terminate this Lease and the Term hereof retroactively as of the date on which
such taking, appropriation or condemnation became legally effective.  In the
event of any such termination, this Lease and the Term hereof shall expire as of
the effective termination date as fully and completely as if such date were the
date herein originally scheduled as the Termination Date.  If neither party
(having the right so to do) elects to terminate Landlord will, with reasonable
diligence and at Landlord’s expense, restore the remainder of the Demised
Premises, or the remainder of the means of access, as nearly as practicably may
be to the same condition as obtained prior to such taking, appropriation or
condemnation in which event (i) a just proportion of the Yearly Fixed Rent and
Additional Rent payable pursuant to Sections 6.2 and 6.3, according to the
nature and extent of the taking, appropriation or condemnation and the resulting
permanent injury to the Demised Premises and the means of access thereto, shall
be permanently abated, and (ii) a just proportion of the remainder of the Yearly
Fixed Rent and Additional Rent payable pursuant to Sections 6.2 and 6.3,
according to the nature and extent of the taking, appropriation or condemnation
and the resultant injury sustained by the Demised Premises and the means of
access thereto, shall be abated until what remains of the Demised Premises and
the means of access thereto shall have been restored as fully as may be for
permanent use and occupation by Tenant hereunder.  Except for any award
specifically reimbursing Tenant for moving or relocation expenses, there are
expressly reserved to Landlord all rights to compensation and damages created,
accrued or accruing by reason of any such taking, appropriation or condemnation,
in implementation and in confirmation of which Tenant does hereby acknowledge
that Landlord shall be entitled to receive and retain all such compensation and
damages, grants to Landlord all and whatever rights (if any) Tenant may have to
such compensation and damages, and agrees to execute and deliver all and
whatever further instruments of assignment as Landlord may from time to time
request.  In the event of any taking of the Demised Premises or any part thereof
for temporary use, (i) this Lease shall be and remain unaffected thereby, and
(ii) Tenant shall be entitled to receive for itself any award made for such use,
provided, that if any taking is for a period extending beyond the Term of this
Lease, such award shall be apportioned between Landlord and Tenant as of the
Termination Date.

 

19.           DEFAULT

 

19.1         Conditions of Limitation – Re-entry – Termination. This Lease and
the herein term and estate are upon the condition that if (a) Tenant shall
neglect or fail to perform or observe any of the Tenant’s covenants herein,
including (without

 

27

--------------------------------------------------------------------------------


 

limitation) the covenants with regard to the payment when due of Rent; or
(b) Tenant shall be involved in financial difficulties as evidenced by an
admission in writing by Tenant of Tenant’s inability to pay its debts generally
as they become due, or by the making or offering to make a composition of its
debts with its creditors; or (c) Tenant shall make an assignment or trust
mortgage, or other conveyance or transfer of like nature, of all or a
substantial part of its property for the benefit of its creditors; or (d) the
leasehold hereby created shall be taken on execution or by other process of law
and shall not be revested in Tenant within sixty (60) days thereafter; or (e) a
receiver, sequester, trustee or similar officer shall be appointed by a court of
competent jurisdiction to take charge of all or a substantial part of Tenant’s
property and such appointment shall not be vacated within sixty (60) days; or
(f) any proceeding shall be instituted by or against Tenant pursuant to any of
the provisions of any Act of Congress or State law relating to bankruptcy,
reorganization, arrangements, compositions or other relief from creditors, and,
in the case of any such proceeding instituted against it, if Tenant shall fail
to have such proceeding dismissed within thirty (30) days or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding; or (g) any
event shall occur or any contingency shall arise whereby this Lease, or the term
and estate thereby created, would (by operation of law or otherwise) devolve
upon or pass to any person, firm or corporation other than Tenant, except as
expressly permitted under Article 14 hereof - then, and in any such event
(except as hereinafter in Article 19.2 otherwise provided) Landlord may, in a
manner consistent with applicable law, immediately or at any time thereafter
declare this Lease terminated by notice to Tenant, in which case (and without
prejudice to any remedies which might otherwise be available for arrears of Rent
or preceding breach of covenant and without prejudice to Tenant’s liability for
damages as hereinafter stated), this Lease shall terminate.  As used in items
(b), (c), (e) and (f) of this Section, the term “Tenant” shall also be deemed to
refer to any guarantor of Tenant’s obligations hereunder.

 

19.2         Damages – Assignment for Benefit of Creditors.

[Intentionally Omitted]

 

19.3         Damages – Termination.  Upon the termination of this Lease under
the provisions of this Article, then except as hereinabove in Section 19.2
otherwise provided, Tenant shall pay to Landlord the Rent payable by Tenant to
Landlord up to the time of such termination, shall continue to be liable for any
preceding breach of covenant, and in addition, shall pay to Landlord as damages,
at the election of Landlord

 

either:

(x)  the amount by which, at the time of the termination of this Lease (or at
any time thereafter if Landlord shall have initially elected damages under
Subparagraph (y), below), (i) the aggregate of the Rent projected over the
period

 

28

--------------------------------------------------------------------------------


 

commencing with such time and ending on the originally-scheduled Termination
Date as stated in Article 1 exceeds (ii) the aggregate projected rental value of
the Demised Premises for such period,

 

or,

(y)  amounts equal to the Rent which would have been payable by Tenant had this
Lease not been so terminated, payable upon the due dates therefor specified
herein following such termination and until the originally-scheduled Termination
Date as specified in Article 1, provided, however, if Landlord shall re-let the
Demised Premises during such period, that Landlord shall credit Tenant with the
net rents received by Landlord from such re-letting, such net rents to be
determined by first deducting from the gross rents as and when received by
Landlord from such re-letting the expenses incurred or paid by Landlord in
terminating this Lease, as well as the expenses of re-letting, including
altering and preparing the Demised Premises for new tenants, brokers’
commissions, and all other similar and dissimilar expenses properly chargeable
against the Demised Premises and the rental therefrom, it being understood that
any such re-letting may be for a period equal to or shorter or longer than the
remaining term of this Lease; and provided, further, that (i) in no event shall
Tenant be entitled to receive any excess of such net rents over the sums payable
by Tenant to Landlord hereunder and (ii) in no event shall Tenant be entitled in
any suit for the collection of damages pursuant to this Subparagraph (y) to a
credit in respect of any net rents from a re-letting except to the extent that
such net rents are actually received by Landlord.  If the Demised Premises or
any part thereof should be re-let in combination with other space, then proper
apportionment on a square foot area basis shall be made of the rent received
from such re-letting and of the expenses of re-letting.  Landlord shall endeavor
in good faith to mitigate damages payable pursuant to the provisions of this
subparagraph.

 

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been terminated
hereunder.

 

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

 

19.4         Fees and Expenses. If Tenant shall default in the performance of
any covenant on Tenant’s part to be performed as in this Lease contained,
Landlord may immediately, or at any time thereafter, subject (except in case of
emergency) to notice and expiration of the applicable grace period, perform the
same for the account of Tenant. If Landlord at any time is compelled to pay or
elects to pay any sum of money, or do any act which will

 

29

--------------------------------------------------------------------------------


 

require the payment of any sum of money, by reason of the failure of Tenant to
comply with any provision hereof, or if Landlord is compelled to or does incur
any expense, including without limitation reasonable attorneys’ fees, in
instituting, prosecuting and/or defending any action or proceeding arising by
reason of any default of Tenant hereunder, Tenant shall on demand pay to
Landlord by way of reimbursement the sum or sums so paid by Landlord.  Without
limiting the generality of the foregoing, in the event that any Rent is more
than ten (10) days in arrears, Tenant shall pay, as Additional Rent, a
delinquency charge equal to two and one-half percent (2-1/2%) of the arrearage
for each calendar month (or fraction thereof) during which it remains unpaid.

 

19.5         Landlord’s Remedies Not Exclusive.  The specified remedies to which
Landlord may resort hereunder are cumulative and are not intended to be
exclusive of any remedies or means of redress to which Landlord may at any time
be lawfully entitled, and Landlord may invoke any remedy (including without
limitation the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for.

 

19.6         Grace Period.  Notwithstanding anything to the contrary in this
Article contained, Landlord agrees that this Lease will not terminate and that
Landlord will not take any action to terminate this Lease (a) for default by
Tenant in the payment when due of Rent, if Tenant shall cure such default within
ten (10) days after written notice thereof given by Landlord to Tenant, or
(b) for default by Tenant in the performance of any other covenant, if Tenant
shall cure such default within a period of thirty (30) days after written notice
thereof given by Landlord to Tenant (except where the nature of the default is
such that remedial action should appropriately take place sooner, as indicated
in such written notice), or with respect to covenants other than to pay a sum of
money within such additional period as may reasonably be required to cure such
default if (because of governmental restrictions or any other cause beyond the
reasonable control of Tenant) the default is of such a nature that it cannot be
cured within such thirty (30)-day period, provided, however, (1) that there
shall be no extension of time beyond such thirty (30)-day period for the curing
of any such default unless, not more than twenty-five (25) days after the
receipt of the notice of default, Tenant in writing (i) shall specify the cause
on account of which the default cannot be cured during such period and shall
advise Landlord of its intention duly to institute all steps necessary to cure
the default and (ii) shall as soon as may be reasonable duly institute and
thereafter diligently prosecute to completion all steps necessary to cure such
default and, (2) that no notice of the opportunity to cure a default need be
given, and no grace period whatsoever shall be allowed to Tenant, if the
covenant or condition the breach of which gave rise to the default had, by
reason of a breach on a prior occasion during the preceding twelve (12) month
period, been the subject of a notice hereunder to cure such default.

 

30

--------------------------------------------------------------------------------


 

20.           END OF TERM - ABANDONED PROPERTY

 

Upon the expiration or other termination of the Term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the Demised Premises and all
alterations and additions thereto which Tenant is not entitled or required to
remove under the provisions of this Lease, broom clean in good order, repair and
condition excepting only reasonable use and wear and damage by fire or other
casualty for which, under other provisions of this Lease, Tenant has no
responsibility of repair or restoration.  Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of the
Term of this Lease.  If the last day of the Term of this Lease or any renewal
thereof falls on a day other than a Business Day, this Lease shall expire on the
Business Day immediately preceding.

 

Any personal property in which Tenant has an interest which shall remain in the
Building or on the Demised Premises after the expiration or termination of the
Term of this Lease shall be conclusively deemed to have been abandoned, and may
be disposed of in such manner as Landlord may see fit; provided, however,
notwithstanding the foregoing, that Tenant will, upon request of Landlord made
not later than thirty (30) days after the expiration or termination of the Term
hereof, promptly remove from the Building any such personal property or, if any
part thereof shall be sold, that Landlord may receive and retain the proceeds of
such sale and apply the same, at its option, against the expenses of the sale,
the cost of moving and storage, any arrears of Rent payable hereunder by Tenant
to Landlord and any damages to which Landlord may be entitled under Article 19
hereof or pursuant to law, with the balance if any, to be paid to Tenant.

 

21.           RIGHTS OF MORTGAGEES

 

21.1         Superiority of Lease.  Except to the extent that it may be provided
otherwise by written agreement between Tenant and a Mortgagee, this Lease shall
be superior, and shall not be subordinated, to a Mortgage or to any other
voluntary lien or encumbrance affecting the Land or Building or any part thereof
and hereafter granted by Landlord.  Any Mortgagee shall have the right, at its
option, to subordinate its Mortgage to this Lease, in whole or in part, by
recording a unilateral declaration to such effect.

 

21.2         Entry and Possession.  Upon entry and taking possession of the
Property by a Mortgagee, for the purpose of foreclosure or otherwise, such
Mortgagee shall have all the rights of Landlord, and shall be liable to perform
all the obligations of Landlord arising during the period of such possession,
provided, however, that upon the return of possession to Landlord by such
Mortgagee, such rights and obligations of Mortgagee shall cease until a
subsequent entry.

 

21.3         Right to Cure.  No act or failure to act on the part of

 

31

--------------------------------------------------------------------------------


 

Landlord which would entitle Tenant under the terms of this Lease, or by law, to
be relieved of Tenant’s obligations hereunder or to terminate this Lease, shall
result in a release or termination of such obligations or a termination of this
Lease unless (i) Tenant shall have first given written notice of Landlord’s act
or failure to act to first Mortgagees of record, if any, and to any other
Mortgagees of whom Tenant has been given written notice, specifying the act or
failure to act on the part of Landlord which could or would give basis to
Tenant’s rights; and (ii) such Mortgagees, after receipt of such notice, have
failed or refused to correct or cure the condition complained of within a
reasonable time thereafter, but nothing contained in this paragraph shall be
deemed to impose any obligation on any such Mortgagees to correct or cure any
such condition. “Reasonable time” as used above means and includes a reasonable
time to obtain possession of the Land and Building if any such Mortgagee elects
to do so and a reasonable time to correct or cure the condition if such
condition is determined to exist, provided that such Mortgagee shall investigate
the condition complained of within thirty (30) days after notice thereof and
thereafter pursue any required corrective action with all due diligence.

 

21.4         Prepaid Rent.  No Rent shall be paid more than thirty (30) days
prior to the due dates thereof and, as to a first Mortgagee of record and any
other Mortgagees of whom Tenant has been given written notice, payments made in
violation of this provision shall (except to the extent that such rents are
actually received by such Mortgagee) be a nullity as against such Mortgagee and
Tenant shall be liable for the amount of such payments to such Mortgagee.

 

21.5         Continuing Offer.  The covenants and agreements contained in this
Lease with respect to the rights, powers and benefits of a Mortgagee
(particularly, without limitation thereby, the covenants and agreements
contained in this Article) constitute a continuing offer to any person,
corporation or other entity, which by accepting or requiring an assignment of
this Lease or by entry or foreclosure assumes the obligations herein set forth
with respect to such Mortgagee; every such Mortgagee is hereby constituted a
party to this Lease as an obligee hereunder to the same extent as though its
name was written hereon as such; and such Mortgagee shall be entitled to enforce
such provisions in its own name.

 

21.6         Subordination.  Notwithstanding the foregoing provisions of this
Article, Tenant agrees, at Landlord’s request, to execute and deliver promptly
any certificate or other instrument which Landlord may request subordinating
this Lease and all rights of Tenant hereunder to any Mortgage, and to all
advances made under such Mortgage and/or agreeing to attorn to such Mortgagee in
the event that it succeeds to Landlord’s interest in the Property, provided that
(i) the holder of any such Mortgage shall execute and deliver to Tenant a
non-disturbance agreement to the effect that, in the event of any

 

32

--------------------------------------------------------------------------------


 

foreclosure of such Mortgage, such holder will not name Tenant as a party
defendant to such foreclosure nor disturb its possession under the Lease and
will otherwise recognize Tenant’s rights hereunder, or (ii) any such Mortgage
shall contain provisions substantially to the same effect as those contained in
such a non-disturbance agreement.  Landlord warrants and represents that the
Property is not presently subject to any Mortgage

 

21.7         Limitations on Liability.  Nothing contained in the foregoing
Section 21.6 or in any such non-disturbance agreement or non-disturbance
provision shall however, affect the prior rights of the holder of any Mortgage
with respect to the proceeds of any award in condemnation or of any fire
insurance policies affecting the Building, or impose upon any such holder any
liability (i) for the erection or completion of the Building, or (ii) in the
event of damage or destruction to the Building or the Demised Premises by fire
or other casualty, for any repairs, replacements, rebuilding or restoration
except such repairs, replacements, rebuilding or restoration as can reasonably
be accomplished from the net proceeds of insurance actually received by, or made
available to, such holder, or (iii) for any default by Landlord under the Lease
occurring prior to any date upon which such holder shall become Tenant’s
landlord, or (iv) for any credits, offsets or claims against the Rent as a
result of any acts or omissions of Landlord committed or omitted prior to such
date, or (v) for return of any security deposit or other funds unless the same
shall have been received by such holder, and any such agreement or provision may
so state.

 

22.           QUIET ENJOYMENT

 

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the Demised Premises from and against the claims of all persons claiming
by, through or under Landlord subject, nevertheless, to the covenants,
agreements, terms, provisions and conditions of this Lease and to all Mortgages
to which this Lease is subject and subordinate.

 

Without incurring any liability to Tenant, Landlord may permit access to the
Demised Premises and open the same, whether or not Tenant shall be present, upon
any demand of any sheriff, marshall or court officer entitled to, or reasonably
purporting to be entitled to, such access for any lawful purpose (but this
provision and any action by Landlord hereunder shall not be deemed a recognition
by Landlord that the person or official making such demand has any right or
interest in or to this Lease, or in or to the Demised Premises), or upon demand
of any representative of the fire, police, building, sanitation or other
department of the city, county, state or federal governments. Landlord shall
endeavor to give Tenant prior oral or written notice of any access to the
Demised Premises hereunder unless prohibited from doing so by the person making
such demand.

 

33

--------------------------------------------------------------------------------


 

23.           ENTIRE AGREEMENT - WAIVER - SURRENDER

 

23.1         Entire Agreement.  This Lease and the Exhibits made a part hereof
contain the entire and only agreement between the parties and any and all
statements and representations, written and oral, including previous
correspondence and agreements between the parties hereto, are merged herein. 
Tenant acknowledges that all representations and statements upon which it relied
in executing this Lease are contained herein and that Tenant in no way relied
upon any other statements or representations, written or oral.  Any executory
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of this Lease in whole or in part unless such executory
agreement is in writing and signed by the party against whom enforcement of the
change, modification, discharge or abandonment is sought.  Nothing herein shall
prevent the parties from agreeing to amend this Lease and the Exhibits made a
part hereof as long as such amendment shall be in writing and shall be duly
signed by both parties.

 

23.2         Waiver.  The failure of either party to seek redress for violation,
or to insist upon the strict performance, of any covenant or condition of this
Lease, or (in the case of Landlord) any of the Rules and Regulations promulgated
hereunder, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation.  The receipt by Landlord of Rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach.  The failure
of Landlord to enforce any of such Rules and Regulations against Tenant and/or
any other tenant or subtenant in the Building shall not be deemed a waiver of
any such Rules and Regulations.  No provisions of this Lease shall be deemed to
have been waived by either party unless such waiver be in writing signed by such
party.  No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly rent herein stipulated shall be deemed to be other than on account of
the stipulated rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this Lease provided.

 

23.3         Surrender.  No act or thing done by Landlord during the term hereby
demised shall be deemed an acceptance of a surrender of the Demised Premises,
and no agreement to accept such surrender shall be valid, unless in writing
signed by Landlord. No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys of the Demised Premises prior to the termination of
this Lease.  The delivery of keys to any employee of Landlord or of Landlord’s
agents shall not operate as a termination of the Lease or a surrender of the
Demised Premises.

 

34

--------------------------------------------------------------------------------


 

24.           INABILITY TO PERFORM - EXCULPATORY CLAUSE

 

Except as otherwise expressly provided in this Lease, this Lease and the
obligations of Tenant to pay Rent hereunder and perform all other covenants,
agreements, terms, provisions and conditions hereunder on the part of Tenant to
be performed shall in no way be affected, impaired or excused because Landlord
is unable to fulfill any of its obligations under this Lease or is unable to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repairs, replacements,
additions, alterations, improvements or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Landlord is prevented or
delayed from doing so by reason of strikes or labor troubles or any other
similar or dissimilar cause whatsoever beyond Landlord’s reasonable control,
including but not limited to, governmental preemption in connection with a
national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any governmental agency or by reason of the
conditions of supply and demand which have been or are affected by war,
hostilities or other similar or dissimilar emergency.  In each such instance of
inability of Landlord to perform, Landlord shall exercise reasonable diligence
to eliminate the cause of such inability to perform.

 

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Property and in the rents, issues and profits thereof, and Tenant agrees to look
solely to such interest for the satisfaction of any liability of Landlord under
this Lease, it being specifically agreed that in no event shall Landlord (which
term shall include, without limitation any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, disclosed or undisclosed, of Landlord or any
managing agent) ever be personally liable for any such liability. This paragraph
shall not limit any right that Tenant might otherwise have to obtain injunctive
relief against Landlord or to take any other action which shall not involve the
personal liability of Landlord to respond in monetary damages from Landlord’s
assets other than the Landlord’s interest in said real estate, as aforesaid.  In
no event shall Landlord ever be liable for consequential damages.

 

25.           BILLS AND NOTICES

 

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party shall (except as otherwise herein specified) be in
writing and either delivered or served personally or sent by certified or
registered mail, return receipt requested, in a postpaid envelope, deposited in
the United States mails addressed to the respective party at its Address as
stated in Article 1, or if any Address for notices shall have been duly changed
as hereinafter provided, if mailed as aforesaid to the party at such changed
Address.  Either party

 

35

--------------------------------------------------------------------------------


 

may at any time change the Address for such notices, consents, requests, bills,
demands or statements by delivering or mailing, as aforesaid, to the other party
a notice stating the change and setting forth the changed Address, provided such
changed address is within the United States. Any such notice, consent, request,
bill, demand or statement shall be effective when received or refused.

 

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of Rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of Rent.

 

26.           PARTIES BOUND - SEIZIN OF TITLE

 

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 14 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article shall not be construed as modifying the
conditions of limitation contained in Article 19 hereof.

 

If in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (Land and/or Building, either or both, as the
case may be) of which the Demised Premises are a part Landlord ceases to be the
owner of the reversionary interest in the Demised Premises, Landlord shall be
entirely freed and relieved from the performance and observance thereafter of
all covenants and obligations hereunder accruing thereafter on the part of
Landlord to be performed and observed, it being understood and agreed in such
event (and it shall be deemed and construed as a covenant running with the land)
that the person succeeding to Landlord’s ownership of said reversionary interest
shall thereupon and thereafter assume, and perform and observe, any and all of
such covenants and obligations of Landlord.  Landlord shall, upon any such sale,
transfer or other disposition, remit to Landlord’s successor the security
deposit referenced in Section 27.7.

 

27.           MISCELLANEOUS

 

27.1         Separability.  If any provision of this Lease or portion of such
provision or the application thereof to any person or circumstance is for any
reason held invalid or unenforceable, the remainder of the Lease (or the
remainder of

 

36

--------------------------------------------------------------------------------


 

such provision) and the application thereof to other persons or circumstances
shall not be affected thereby.

 

27.2         Captions.  The captions are inserted only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this Lease nor the intent of any provisions thereof.

 

27.3         Broker.  Each party represents and warrants that it has not
directly or indirectly dealt, with respect to the leasing of space in the
Building, with any broker or had its attention called to the Demised Premises or
other space to let in the Building, by any broker other than the Broker listed
in Article 1 whose commission shall be the responsibility of Landlord.  Each
party agrees to exonerate and save harmless and indemnify the other against any
claims for a commission by any other broker, person or firm, with whom such
party has dealt in connection with the execution and delivery of this Lease or
out of negotiations between Landlord and Tenant with respect to the leasing of
other space in the Building.

 

27.4         Governing Law.  This Lease is made pursuant to, and shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts.

 

27.5         Assignment of Lease and/or Rent.  With reference to any assignment
by Landlord of its interest in this Lease and/or the Rent payable hereunder,
conditional in nature or otherwise, which assignment is made to or held by a
bank, trust company, insurance company or other institutional lender holding a
Mortgage on the Building, Landlord and Tenant agree:

 

(a)          that the execution thereof by Landlord and acceptance thereof by
such Mortgagee shall never be deemed an assumption by such Mortgagee of any of
the obligations of the Landlord hereunder, unless such Mortgagee shall, by
written notice sent to the Tenant, specifically otherwise elect; and

 

(b)          that, except as aforesaid, such Mortgagee shall be treated as
having assumed the Landlord’s obligations hereunder only upon foreclosure of
such Mortgagee’s Mortgage and the taking of possession of the Demised Premises
after having given notice of its intention to succeed to the interest of the
Landlord under this Lease.

 

27.6         Notice of Lease.  Neither party shall record this Lease in any
Registry of Deeds or Registry District, provided however that either party shall
at the request of the other, execute and deliver a recordable Notice of this
Lease in the form prescribed by Chapter 183, Section 4 of the Massachusetts
General Laws.

 

27.7         Security Deposit.  Landlord acknowledges receipt from Tenant of a
deposit in the amount of $16,764.34 to be held by Landlord during the Term of
this Lease as security for the full, faithful and punctual performance by Tenant
of all the covenants

 

37

--------------------------------------------------------------------------------


 

damage to the Property arising from such removal; and (e) Tenant shall purchase
the energy required for operation of the Facilities.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal, all as of the day and year first above written.

 

 

LANDLORD:

 

 

 

BOSTON WHARF CO.

 

 

 

By

[ILLEGIBLE]

 

On behalf of P & 0 Properties Boston Inc. and Summer St. Properties Inc., its
sole General Partners

 

 

 

 

 

TENANT:

 

 

 

INVESTMENT TECHNOLOGY GROUP,  INC.

 

 

 

By

[ILLEGIBLE]

 

Its

PRESIDENT

 

 

(duly-authorized) title

 

38

--------------------------------------------------------------------------------

 

44 FARNSWORTH

 

9TH FLOOR

 

EXHIBIT “A”

 

 

[g24922lq07i001.jpg]

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULE OF CLEANING SERVICES

 

NIGHTLY

 

Empty wastebaskets and replace plastic liners as needed (liners to be paid for
by tenant).

 

Empty and damp wipe ashtrays.

 

Dust furniture and fixtures, office equipment, ledges, windowsills, telephones
and bookshelves.

 

Spot clean walls around door frames and light switches.  Clean and sanitize
drinking fountains.  Damp wipe desk and table tops.

 

Vacuum carpeting.

 

Spot clean carpeting.

 

Dry mop composition floors using chemically treated dry mops.

 

Spot mop composition floors.

 

Vacuum and/or sweep and dust stairways.

 

LOBBY

 

Damp wipe elevator doors and walls.

 

Dust elevator doors and walls.

 

Clean elevator tracks.

 

Vacuum elevator rugs.

 

Wash entrance door glass.

 

CAFETERIA

 

Wash table tops in cafeteria.

 

Wipe down chairs in cafeteria.

 

COMPUTER ROOM

 

Special care in cleaning of computer room.

 

--------------------------------------------------------------------------------


 

LAVATORIES

 

Wash and disinfect sinks, commodes and urinals.  Wash and polish mirrors and
bright work.  Empty receptacles and remove to central area.  Dust partitions,
dispensers and receptacles.

 

Replenish toilet tissue, paper towel and hand soap dispensers (supplies to be
furnished by Landlord).

 

Sweep, wash and disinfect floors.

 

Wash and polish all marble.

 

 

WEEKLY

 

Dust bottoms of chairs, typewriter tables, etc.

 

Remove fingerprints and smudges from doors, door frames, and partitions.

 

Wash composition floors.

 

Spray buff composition floors.

 

Wash stairs.

 

 

MONTHLY

 

Dust Venetian blinds.

 

Wash and redress composition floors.

 

 

QUARTERLY

 

Dust ceiling diffusers.

 

Machine strip and refinish composition floors.

 

 

WINDOW CLEANING

 

Wash and clean interior and exterior windows including all metal mullions and
sashes, which shall be wiped clean during the window cleaning operation once
every three (3) months.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

1.             The sidewalks, entrances, passages, courts, elevators,
vestibules, stairways, corridors or halls of the Building shall not be
obstructed or encumbered or used for any purpose other than ingress and egress
to and from the premises demised to any tenant or occupant.

 

2.             No awnings or other projections shall be attached to the outside
walls or windows of the Building without the prior consent of Landlord.  No
curtains, blinds, shades, or screens shall be attached or hung in, or used in
connection with, any window or door of the premises demised to any tenant or
occupant, without the prior consent of Landlord.  Such awnings, projections,
curtains, blinds, shades, screens, or other fixtures must be of a quality type,
design and color, and attached in a manner, approved by Landlord.

 

3.             No sign, advertisement, object, notice or other lettering shall
be exhibited, inscribed, painted or affixed on any part of the outside or inside
of the premises demised to any tenant or occupant or of the Building without the
prior consent of Landlord.  Interior signs on doors and directory tables, if
any, shall be of a size, color and style approved by Landlord.

 

4.             The sashes, sash doors, skylights, windows, and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed, nor shall any
bottles, parcels, or other articles be placed on any window sills.

 

5.             No show cases or other articles shall be put in front of or
affixed to any part of the exterior of the Building, nor placed in the halls,
corridors, vestibules or other parts of the Building.

 

6.             The water and wash closets and other plumbing fixtures shall not
be used for any purposes other than those for which they were constructed, and
no sweepings, rubbish, rags, or other substances shall be thrown therein.

 

7.             No tenant or occupant shall mark, paint, drill into, or in any
way deface any part of the Building or the premises demised to such tenant or
occupant.  No boring, cutting or stringing of wires shall be permitted, except
with the prior consent of the Landlord, and as Landlord may direct.  No tenant
or occupant shall install any carpeting in the premises demised to such tenant
or occupant except in manner approved by Landlord and in accordance with the
following minimum specifications:

 

Padding – 40 ounces in weight per square yard

Carpeting – 25 ounces in face weight per square yard

 

--------------------------------------------------------------------------------


 

8.             No bicycles, vehicles or animals of any kind shall be brought
into or kept in or about the premises demised to any tenant.  Bicycles may be
stored in racks, if any, furnished for such purpose by Landlord in a common area
of the Property.  No cooking shall be done or permitted in the Building by any
tenant without the approval of Landlord.  No tenant shall cause or permit any
unusual or objectionable odors to emanate from the premises demised to such
tenant.

 

9.             Without the prior consent of Landlord, no space in the Building
shall be used for manufacturing, or for the sale of merchandise, goods or
property of any kind at auction.

 

10.           No tenant shall make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with other tenants or occupants of the
Building or neighboring buildings or premises whether by the use of any musical
instrument, radio, television set or other audio device, unmusical noise,
whistling, singing, or in any other way.  Nothing shall be thrown out of any
doors or windows.

 

11.           Each tenant must, upon the termination of its tenancy, restore to
Landlord all keys of stores, storage areas, offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant.

 

12.           All removals from the Building, or the carrying in or out of the
Building or the premises demised to any tenant, of any safes, freight,
furniture, or bulky matter of any description must take place at such time and
in such manner as Landlord or its agents may determine, from time to time. 
Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight which violates any of the
Building Rules or the provisions of such tenant’s lease.

 

13.           No tenant shall use or occupy, or permit any portion of the
premises demised to such tenant to be used or occupied, as an office for a
public stenographer or typist, or as a barber or manicure shop, or as an
employment bureau. No tenant or occupant shall engage or pay any employees in
the Building, except those actually working for such tenant or occupant in the
Building, nor advertise for laborers giving an address at the Building.

 

14.           No tenant or occupant shall purchase spring water, ice, food,
beverage, lighting maintenance, cleaning towels or other like service, from any
company or person not approved by Landlord, such approval not unreasonably to be
withheld.

 

15.           Landlord shall have the right to prohibit any advertising by any
tenant or occupant which, in Landlord’s opinion, tends to impair the reputation
of the Building or its desirability as a building for offices, and upon notice
from Landlord, such tenant or occupant shall refrain from or discontinue such
advertising.

 

--------------------------------------------------------------------------------


 

16.           Landlord reserves the right to exclude from the Building, between
the hours of 6:00 p.m. and 8:00 a.m. on Business Days and otherwise at all
hours, all unauthorized persons.

 

17.           Each tenant, before closing and leaving the premises demised to
such tenant at any time, shall see that all entrance doors are locked and
windows closed.

 

18.           No premises shall be used, or permitted to be used, for lodging or
sleeping, or for any immoral or illegal purpose.

 

19.           There shall not be used in the Building, either by any tenant or
occupant or by their agents or contractors, in the delivery or receipt of
merchandise, freight or other matter, any hand trucks or other means of
conveyance except those equipped with rubber tires, rubber side guards and such
other safeguards as Landlord may require.

 

20.           Canvassing, soliciting and peddling in the Building are prohibited
and each tenant and occupant shall cooperate in seeking their prevention.

 

21.           If the premises demised to any tenant become infested with vermin,
such tenant, at its sole cost and expense, shall cause its premises to be
exterminated from time to time, to the satisfaction of Landlord, and shall
employ such exterminators therefor as shall be approved by Landlord.

 

22.           No tenant shall move, or permit to be moved, into or out of the
Building or the premises demised to such tenant, any heavy or bulky matter,
without the specific approval of Landlord. If any such matter requires special
handling, only a person holding a Master Rigger’s license shall be employed to
perform such special handling.  No tenant shall place, or permit to be placed,
on any part of the floor or floors of the premises demised to such tenant, a
load exceeding the floor load per square foot which such floor was designed to
carry and which is allowed by law.  Landlord reserves the right to prescribe the
weight and position of safes and other heavy matter,’ which must be placed so as
to distribute the weight.  Whenever any passenger elevator is used for the
transport of freight, protective padding furnished by Landlord shall be attached
to the side and rear walls of said elevator during such use.

 

23.           The requirements of tenants will be attended to only upon
application at the office of the building.  Building employees shall not be
required to perform, and shall not be requested by any tenant or occupant to
perform, any work outside of their regular duties, unless under specific
instructions from the office of the managing agent of the building.

 

24.           The possession of any lighted cigarette, cigar, pipe or other
smoking articles shall be prohibited throughout the Building and the sidewalks
adjoining the Building.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT  D

 

APPROVED CONTRACTORS

 

LEE KENNEDY CO., INC.

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

PLANS AND SPECIFICATIONS FOR TENANT’S INITIAL WORK

 

Plans prepared by

Montroy Andersen Design Group Inc.

432 Park Avenue

New York, New York

 

Dated:  March 3, 1995

Titled: I.T.G. 44 Farnsworth Street, Boston, MA

 

TITLE

 

DRAWING NUMBER

 

 

 

 

 

General Notes

 

 

GN–1

 

Demolition

 

 

9–A1

 

Construction Plan

 

 

9–A2

 

Reflected Ceiling Plan

 

 

9–A3

 

Telephone & Electric Plan

 

 

9–A4

 

Furniture & Equipment Plan

 

 

9–A5

 

Finish Plan

 

 

9–A6

 

Roof Plan

 

 

9–A7

 

Door Schedule

 

 

9–A8

 

Elevations & Details

 

 

9–A9

 

Elevations & Details

 

 

9–A10

 

Elevations & Details

 

 

9–Al1

 

Reception Floor Details

 

 

9–A12

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

EXHIBIT F

 

PLAN SHOWING GENERATOR LOCATION

[g24922lq07i002.jpg]

 





[g24922lq07i003.jpg]

 

 

--------------------------------------------------------------------------------
